In a support proceeding, the husband appeals from (1) an order of the Family Court, Westchester County, dated June 14, 1976, which, inter alia, directed him to pay petitioner $40 per week and awarded her a counsel fee and (2) a further order of the same court, dated October 21, 1976, which, inter alia, denied his motion to vacate the order dated June 14, 1976. Orders affirmed, without costs or disbursements. The Family Court did not lose jurisdiction by reason of the subsequent action for matrimonial relief brought in the Supreme Court. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.